Appeal by the People from an order of the Supreme Court, Kings County (Feldman, J.), dated June 4, 1993, which granted the defendant’s motion to dismiss the indictment on speedy trial grounds.
Ordered that the order is affirmed.
The issue on this appeal is whether the Supreme Court properly charged to the People the 193-day period during which a bench warrant for the defendant’s arrest was outstanding. The record establishes that, when the bench warrant was issued, the defendant was at the Brookdale Psychiatric Hospital. The record also establishes that the defendant’s attorney so stated on the record in order that there would be no question of the defendant’s whereabouts in the event of an inquiry to determine whether the People exercised due diligence in locating him. The record further establishes that the defendant was at the Brookdale Psychiatric Hospital for appreciable periods during the 193-day period in question and that he could have *561been readily located had the prosecution conveyed his whereabouts to the police (see, People v Bolden, 81 NY2d 146, 155-156; People v Lucas, 209 AD2d 546; People v Bryant, 153 AD2d 636, 640; see also, People v Ladson, 85 NY2d 926; People v Luperon, 85 NY2d 71, 78). Thus, because the total time chargeable to the People exceeds the allowable 183 days, the Supreme Court properly granted the defendant’s motion to dismiss the indictment on speedy trial grounds. Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.